UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6084


BELAY REDDICK,

                 Plaintiff - Appellant,

          v.

PAMELA JUSTICE; MARY M. MITCHELL; J. HOLLETT; JOSEPH NEAL; OSCAR
ACOSTA; WANDA HARRIS; ROY LATHROP; WARREN C. HOLLAND; LEE HAMAR;
S. TAYLOR; K. JOHNSON; M. CRUZ; S. LANGFORD; B. KEMP; R. CELAYA;
D. COLON; D. MERCADO; J. SIMMONS; E. RAYBURN; T. MILLER; R.
KELSO; S. LATHROP; T. TALPLACIDO; D. AYOTTE; M. WALKER; D.
BARBARENO; E. MCLELLAN; T. GRAVES; J. STIVERS; M. STRONG; M.
MOORE; D. FRANKS; F. HILL; F. BROCKINGTON,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:13-cv-03379-DCN)


Submitted:   May 21, 2015                     Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Belay Reddick, Appellant Pro Se.       Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Belay Reddick appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his    complaint    filed     pursuant      to    Bivens    v.    Six    Unknown    Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                               We

have     reviewed    the      record     and       find    no    reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.      Reddick      v.      Justice,        No.   2:13-cv-03379-DCN         (D.S.C.

Jan. 6, 2015).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court     and    argument       would    not    aid    the   decisional

process.



                                                                                AFFIRMED




                                            2